Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.1 Filed 06/21/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 DANNY CALLOWAY, Individually and on                                      PLAINTIFF
 Behalf of All Others Similarly Situated


 vs.                                   No. 1:21-cv-521


 BOYNE USA, INC.                                                         DEFENDANT


                ORIGINAL COMPLAINT—COLLECTIVE ACTION


        COMES NOW Plaintiff Danny Calloway (“Plaintiff”), individually and on

 behalf of all others similarly situated, by and through his attorney Josh Sanford of

 the Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action

 against Boyne USA, Inc. (“Defendant”), he does hereby state and allege as

 follows:

                        I.         JURISDICTION AND VENUE

        1.    Plaintiff, individually and on behalf of others similarly situated, bring

 this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

 (“FLSA”), for declaratory judgment, monetary and liquidated damages,

 prejudgment interest, and costs, including reasonable attorneys’ fees as a result

 of Defendant’s failure to pay Plaintiff and others similarly situated a proper

 overtime compensation for all hours that Plaintiff and the others worked.

        2.    The United States District Court for the Western District of Michigan

 has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

 1331 because this suit raises federal questions under the FLSA.

                                            Page 1 of 11
                             Danny Calloway, et al. v. Boyne USA, Inc.
                             U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                              Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.2 Filed 06/21/21 Page 2 of 11




       3.     Defendant conducts business within the State of Michigan.

       4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

 and (c)(2), because the State of Michigan has personal jurisdiction over

 Defendant, and Defendant therefore “resides” in Michigan.

       5.     Plaintiffs were employed by Defendant at its facilities located in

 Emmet County.

       6.     The acts alleged in this Complaint had their principal effect within

 the Southern Division of the Western District of Michigan, and venue is proper in

 this Court pursuant to 28 U.S.C. § 1391.

                                 II.     THE PARTIES

       7.     Plaintiff is an individual and resident of Emmet County.

       8.     Defendant is a domestic, for-profit corporation.

       9.     Defendant’s registered agent for service is Edward J. Dembek, at

 3951 Charlevoix Avenue, Petoskey, Michigan 49770.

       10.    Defendant does business as Boyne Resorts.

       11.    Defendant, in the course of its business, maintains a website at

 https://www.boyneresorts.com/.

                          III.   FACTUAL ALLEGATIONS

       12.    Plaintiff repeats and re-alleges all previous paragraphs of this

 Complaint as though fully incorporated in this section.

       13.    Defendant owns and operates resorts throughout the country,

 including in Petoskey.

       14.    During each of the three years preceding the filing of this

                                         Page 2 of 11
                          Danny Calloway, et al. v. Boyne USA, Inc.
                          U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                           Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.3 Filed 06/21/21 Page 3 of 11




 Complaint, Defendant employed at least two individuals who were engaged in

 interstate commerce or in the production of goods for interstate commerce, or

 had employees handling, selling, or otherwise working on goods or materials that

 had been moved in or produced for commerce by any person.

         15.    Defendant’s annual gross volume of sales made or business done

 was not less than $500,000.00 (exclusive of excise taxes at the retail level that

 are separately stated) during each of the three calendar years preceding the

 filing of this complaint.

         16.    At all times material herein, Defendant was an “employer” of

 Plaintiff within the meaning of the FLSA.

         17.    Defendant employed Plaintiff as an hourly-paid Sales Agent in

 Petoskey from March of 2019 until April of 2021.

         18.    At all times material herein, Defendant classified Plaintiff as

 nonexempt from the overtime requirements of the FLSA and paid him an hourly

 wage.

         19.    At all times material herein, Plaintiff has been entitled to the rights,

 protections and benefits provided under the FLSA.

         20.    Defendant also employed other hourly-paid Sales Agents within the

 three years preceding the filing of this lawsuit.

         21.    In addition to his hourly rate, Plaintiff received commissions based

 on the sales he made to Defendant’s customers.

         22.    Other Sales Agents also earned commissions based on sales.




                                            Page 3 of 11
                             Danny Calloway, et al. v. Boyne USA, Inc.
                             U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                              Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.4 Filed 06/21/21 Page 4 of 11




        23.    At all relevant times herein, Defendant directly hired Sales Agents

 to work at its facilities, paid them wages and benefits, controlled their work

 schedules, duties, protocols, applications, assignments and employment

 conditions, and kept at least some records regarding their employment.

        24.    Plaintiff regularly or occasionally worked over forty hours per week

 while employed by Defendant.

        25.    Upon information and belief, other Sales Agents worked over forty

 hours in at least some weeks while employed by Defendant.

        26.    During weeks in which Plaintiff and other Sales Agents worked over

 forty hours, Defendant paid an improper overtime rate because Defendant

 determined the regular rate of pay solely based on employees’ hourly rate,

 without including the value of the commissions that Defendant provided to

 Plaintiff and other Sales Agents.

        27.    Section 778.117 of Title 29 of the Code of Federal Regulations

 states that commissions “are payments for hours worked and must be included in

 the regular rate,” regardless of the basis for them or their frequency.

        28.    Therefore, Defendant violated the FLSA by not including all forms

 of compensation, such as commissions, in the regular rate when calculating

 Plaintiff’s and other Sales Agents’ overtime pay.

        29.    Upon information and belief, the pay practices that violate the FLSA

 alleged herein were the same at all of Defendant’s facilities because the policy

 was a centralized human resources policy implemented uniformly from the

 corporate headquarters.

                                         Page 4 of 11
                          Danny Calloway, et al. v. Boyne USA, Inc.
                          U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                           Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.5 Filed 06/21/21 Page 5 of 11




        30.    At all relevant times herein, Defendant has deprived Plaintiff and

 similarly situated employees of proper overtime compensation for all of the hours

 worked over forty per week.

        31.    Defendant knew or showed reckless disregard for whether its

 actions violated the FLSA.

                IV.    REPRESENTATIVE ACTION ALLEGATIONS

        32.    Plaintiff repeats and re-alleges all previous paragraphs of this

 Complaint as though fully incorporated in this section.

        33.    Plaintiff brings this FLSA claim on behalf of all other hourly Sales

 Agents who were employed by Defendant at any time within the applicable

 statute of limitations period, who were classified by Defendant as non-exempt

 from the overtime requirements of the FLSA, and who are entitled to payment of

 the following types of damages:

        A.     Payment of a lawful overtime premium for all hours worked for

 Defendant in excess of forty hours in a week;

        B.     Liquidated damages; and

        C.     Attorney’s fees and costs

        47.    Plaintiff proposes the following collective under the FLSA:

          All hourly-paid Sales Agents, or employees who had similar
              duties to Sales Agents, who earned a commission in
          connection with work performed in any week in which they
               worked over forty hours within the past three years.

        48.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

 has filed or will soon file a written Consent to Join this lawsuit.


                                          Page 5 of 11
                           Danny Calloway, et al. v. Boyne USA, Inc.
                           U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                            Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.6 Filed 06/21/21 Page 6 of 11




        49.    The relevant time period dates back three years from the date on

 which Plaintiff’s Original Complaint—Collective Action was filed herein and

 continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

 except as set forth herein below.

        50.    The proposed FLSA collective members are similarly situated in

 that they share these traits:

        A.     They were classified by Defendant as nonexempt from the overtime

 requirements of the FLSA;

        B.     They had the same or substantially similar job duties and

 responsibilities;

        C.     They were paid hourly rates;

        D.     They earned commissions;

        E.     They worked over forty hours in at least one week in which they

 performed work related to a commission; and

        F.     They were subject to Defendant’s common policy of failing to

 include the commissions in their hourly rate when calculating their overtime pay.

        51.    Plaintiff is unable to state the exact number of the collective but

 believes that there are at least ten other employees who worked as hourly Sales

 Agents and received an improperly calculated overtime rate due to a failure to

 include the commissions in their regular hourly rate.

        52.    Defendant can readily identify the members of the Section 16(b)

 collective which encompasses all hourly Sales Agents who received a

 commission and worked more than forty hours in a week.

                                         Page 6 of 11
                          Danny Calloway, et al. v. Boyne USA, Inc.
                          U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                           Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.7 Filed 06/21/21 Page 7 of 11




        53.     The names and physical and mailing addresses of the FLSA

 collective action plaintiffs are available from Defendant, and a Court-approved

 Notice should be provided to the FLSA collective action plaintiffs via first class

 mail and email to their last known physical and electronic mailing addresses as

 soon as possible, together with other documents and information descriptive of

 Plaintiff’s FLSA claim.

                          V.    FIRST CLAIM FOR RELIEF
                    (Individual Claim for Violation of the FLSA)

        54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

 Complaint as if fully set forth in this section.

        55.     Plaintiff asserts this claim for damages and declaratory relief

 pursuant to the FLSA, 29 U.S.C. § 201, et seq.

        56.     29 U.S.C. § 207 requires employers to pay employees 1.5x the

 employee’s regular rate for all hours that the employee works in excess of 40 per

 week, unless an employee meets certain exemption requirements of 29 U.S.C. §

 213 and all accompanying DOL regulations.

        57.     Defendant classified Plaintiff as nonexempt from the overtime

 requirements of the FLSA.

        58.     Defendant violated 29 U.S.C. § 207 by not paying Plaintiff a proper

 overtime rate for all hours worked in excess of forty per week.

        59.     Defendant violated 29 C.F.R. § 778.117 by not including all forms

 of compensation, including commissions, paid to Plaintiff in his regular rate when

 calculating his overtime pay.


                                          Page 7 of 11
                           Danny Calloway, et al. v. Boyne USA, Inc.
                           U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                            Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.8 Filed 06/21/21 Page 8 of 11




        60.     Defendant’s conduct and practice, as described above, has been

 and is willful, intentional, unreasonable, arbitrary and in bad faith.

        61.     By reason of the unlawful acts alleged herein, Defendant is liable to

 Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and

 costs, including reasonable attorney’s fees as provided by the FLSA.

        62.     Alternatively, should the Court find that Defendant acted in good

 faith in failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an

 award of prejudgment interest at the applicable legal rate.

                       VI.    SECOND CLAIM FOR RELIEF
                (Collective Action Claim for Violation of the FLSA)

        63.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

 Complaint as if fully set forth in this section.

        64.     Plaintiff brings this collective action on behalf of himself and all

 similarly situated employees to recover monetary damages owed by Defendant

 to Plaintiff and members of the putative collective for overtime compensation for

 all the hours they worked in excess of forty each week.

        65.     29 U.S.C. § 207 requires employers to pay employees 1.5x the

 employee’s regular rate for all hours that the employee works in excess of 40 per

 week, unless an employee meets certain exemption requirements of 29 U.S.C. §

 213 and all accompanying DOL regulations.

        66.     Defendant classified Plaintiff and all others similarly situated as

 nonexempt from the overtime requirements of the FLSA.




                                          Page 8 of 11
                           Danny Calloway, et al. v. Boyne USA, Inc.
                           U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                            Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.9 Filed 06/21/21 Page 9 of 11




        67.    Defendant violated 29 U.S.C. § 207 by not paying Plaintiff and all

 others similarly situated employees a proper overtime rate for all hours worked in

 excess of forty per week.

        68.    Defendant violated 29 C.F.R. § 778.117 by not including all forms

 of compensation, such as commissions, paid to Plaintiff and others similarly

 situated in their regular rate when calculating their overtime pay.

        69.    Upon information and belief, Plaintiff and all or almost all

 employees who received commissions worked more than forty hours in at least

 one week in which they performed work connected to a commission.

        70.    Defendant failed to pay Plaintiff and similarly situated employees at

 the proper overtime rate.

        71.    Defendant’s conduct and practice, as described above, has been

 and is willful, intentional, unreasonable, arbitrary and in bad faith.

        72.    By reason of the unlawful acts alleged in this Complaint, Defendant

 is liable to Plaintiff and all those similarly situated for, and Plaintiff and all those

 similarly situated seek, unpaid overtime wages, liquidated damages, and costs,

 including reasonable attorney’s fees as provided by the FLSA.

        73.    Alternatively, should the Court find that Defendant acted in good

 faith in failing to pay Plaintiff and all those similarly situated as provided for by the

 FLSA, Plaintiff and all those similarly situated are entitled to an award of

 prejudgment interest at the applicable legal rate.




                                          Page 9 of 11
                           Danny Calloway, et al. v. Boyne USA, Inc.
                           U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                            Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.10 Filed 06/21/21 Page 10 of 11




                             VII.    PRAYER FOR RELIEF

         WHEREFORE,         premises       considered,       Plaintiff   Danny   Calloway,

  individually on behalf of all others similarly situated, respectfully prays as follows:

         A.     That Defendant be summoned to appear and answer herein;

         B.     That Defendant be required to account to Plaintiff, the collective

  members and the Court for all of the hours worked by Plaintiff and the collective

  members and all monies paid to them;

         C.     A declaratory judgment that Defendant’s practices alleged herein

  violate the FLSA and the attendant regulations;

         D.     Certification of a collective under Section 216 of the FLSA of all

  individuals similarly situated, as further defined in any motion for the same;

         E.     Judgment for damages for all unpaid back wages owed to Plaintiff

  and members of the collective from a period of three years prior to this lawsuit

  through the date of trial under the FLSA and the attendant regulations;

         F.     Judgment for liquidated damages pursuant to the FLSA and the

  attendant regulations;

         G.     An order directing Defendant to pay Plaintiff and members of the

  collective interest, reasonable attorney’s fees and all costs connected with this

  action; and

         H.     Such other relief as this Court may deem just and proper.




                                         Page 10 of 11
                           Danny Calloway, et al. v. Boyne USA, Inc.
                           U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                            Original Complaint—Collective Action
Case 1:21-cv-00521-RJJ-SJB ECF No. 1, PageID.11 Filed 06/21/21 Page 11 of 11




                                           Respectfully submitted,

                                           DANNY CALLOWAY Individually
                                           and on Behalf of All Others
                                           Similarly Situated, PLAINTIFF

                                           SANFORD LAW FIRM, PLLC
                                           Kirkpatrick Plaza
                                           10800 Financial Center Parkway, Suite 510
                                           Little Rock, Arkansas 72211
                                           Telephone: (501) 221-0088
                                           Facsimile: (888) 787-2040

                                           /s/ Josh Sanford
                                           Josh Sanford
                                           Ark. Bar No. 2001037
                                           josh@sanfordlawfirm.com




                                     Page 11 of 11
                       Danny Calloway, et al. v. Boyne USA, Inc.
                       U.S.D.C. (N.D. Ala.) Case No. 1:21-cv-521
                        Original Complaint—Collective Action
